Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites “allocate memory encryption keys according to a data isolation policy defined for a microservice domain, the microservice domain including a plurality of microservices, wherein the plurality of microservices utilize respective keys of the allocated memory encryption keys for encryption of respective sets of data within the memory; and share data associated with a first microservice of the microservice domain to a second microservice of the microservice domain, with operations that: communicate an encryption key, used on the encrypted data stored in the memory, from a proxy associated with the first microservice to a proxy associated with the second microservice”.
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is US Patent 11074091 to Nayakbomman,  which discloses the microservices on an virtualized network using containers see Abstract & Fig. 4 & Col 24 Ln 21-43. However,  Nayakbomman does not disclose “allocate memory encryption keys according to a data isolation policy defined for a microservice domain, the microservice domain including a plurality of microservices, wherein the plurality of microservices utilize respective keys of the allocated memory encryption keys for encryption of respective sets of data within the memory; and share data associated with a first microservice of the microservice domain to a second microservice of the microservice domain, with operations that: communicate an encryption key, used on the encrypted data stored in the memory, from a proxy associated with the first microservice to a proxy associated with the second microservice”.

The next closest prior art found is US Patent 9779269 to Perlman, which discloses the tenant associated key for storage see Fig. 3 item 310 & Abstract. However, Perlman does not disclose “allocate memory encryption keys according to a data isolation policy defined for a microservice domain, the microservice domain including a plurality of microservices, wherein the plurality of microservices utilize respective keys of the allocated memory encryption keys for encryption of respective sets of data within the memory; and share data associated with a first microservice of the microservice domain to a second microservice of the microservice domain, with operations that: communicate an encryption key, used on the encrypted data stored in the memory, from 

The next closest prior art found is US Patent 10623390 to Rosenhouse, which disclose the sidecar-backed services for application using proxy with fine-grained policies see Abstract & Fig. 2 & Col 1 Ln 31-Col 2 Ln 3. However, Rosenhouse does not disclose “allocate memory encryption keys according to a data isolation policy defined for a microservice domain, the microservice domain including a plurality of microservices, wherein the plurality of microservices utilize respective keys of the allocated memory encryption keys for encryption of respective sets of data within the memory; and share data associated with a first microservice of the microservice domain to a second microservice of the microservice domain, with operations that: communicate an encryption key, used on the encrypted data stored in the memory, from a proxy associated with the first microservice to a proxy associated with the second microservice”.

The next closest prior art found is Edge computing for Internet of Things: A survey, e-healthcare case study and future direction to Ray, which discloses an IoT edge cloud platforms for services on an cloud network with sensors see § 3. EH-IoT: a case study of Edge-IoT for e-healthcare & Fig. 16 & Fig. 17. However, Ray does not disclose “allocate memory encryption keys according to a data isolation policy defined for a microservice domain, the microservice domain including a plurality of microservices, wherein the plurality of microservices utilize respective keys of the allocated memory 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov